HAWTHORNE, Justice
(dissenting).
After the case had been tried in the lower court but before judgment was rendered, plaintiff filed a motion seeking to have the case reopened so that additional evidence could be adduced as to Mrs. Taliaferro’s mental capacity and physical ability properly to manage her estate and care for her person, particularly the testimony of mental experts. The record does not show any ruling on this motion by the trial judge. It is my view, however, that it should have been granted.
The trial judge recognized that in order for an interdiction to be decreed three requisites were necessary: (1) That the defendant must be mentally incapable of administering her estate, (2) that she must be unable to take care of her person, and (3) that an actual necessity for her interdiction must exist. After recognition of these requisites the judge then said: “The Court in the instant case is of the opinion that the requisites are met.”
The only issue in this appeal seems to be the mental -capacity of Mrs. Taliaferro, aged 84 and suffering from arteriosclerosis. The judge who heard and observed Mrs. Taliaferro testify in the case concluded, evidently from her testimony, that she was mentally infirm. Unquestionably this was because her testimony disclosed that she did not know what property she had sold or what sum of money she had received for it, and because she was of the false belief that she needed the money for her maintenance.
The opinion of the trial judge that Mrs. Taliaferro was mentally infirm, given the weight that it legally deserves, raises in my mind grave doubt as to the correctness of the majority opinion. Having such doubt, I think that the case should be remanded to the lower court for the adducing of additional evidence as to Mrs. Taliaferro’s mental capacity, particularly the testimony *407of mental experts; for under the provisions of Article 399 of the Civil Code if a petition for interdiction is once rejected, it shall not be acted upon again unless new facts, happening- posterior to the sentence, shall be alleged.